DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of  last species on p.14 In Table 1 in the reply filed on 1/25/21 is acknowledged.  The traversal is on the ground(s) that there is no undue search/examination burden to examine all embodiments.  This is not found persuasive because  as stressed in the parent a preliminary search in STN yielded many answers for just an examination of the compounds elected therein, which could also be taught for uses embraced herein. Additionally the CPC classification of all such compounds would vary .
The requirement is still deemed proper and is therefore made FINAL.
As the same species as in parent has been elected herein, the A,D and G choices outlined in the restriction are being examined herein which reads on claims 16-21.
Specification
The disclosure is objected to because of the following informalities: Most of Tables 1 and 3 have illegible entries. If not replaced, printer queries would be likely if the case was allowed. Applicants are requested to check  all pages for additional  illegible text.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
1. Scope of “optionally substituted” appearing throughout  the claims  is unclear as to intended scope for all such groups. From a reading of the specification on p.44-45  a list of  exemplary substituents are provided but  not limited to said groups  given the wording appearing in the list "include","and the like". A similar issue was present in Ex parte Remark 15 USPQ 2d 1498 (at p.1500) in which it was decided that claim language that relied on open-ended language was "vague and uncertain" since it was not clear what else was intended to be covered.
2. The nature of the ring atoms is not set forth for when R2/R3 form a ring with “B” as aryl and no definition is seen in the specification for rings being formed at these variables except for one species made. See species in claim 13 on p.26. Note In re Wiggins 179 USPQ 421 regarding such terminology. Thus intended scope is not clear.
The same also applies to NR5R6 when forming rings together.
3. The variable “Y” as CH3 and NH2 would exceed valency requirements as Y is present not at a terminus but within a chain bound to the “X” ring at one end and to L2 
4. Claims 16 and 18 are of indeterminate scope for more than one reason. Relying on a mechanism of action rather than actual use(s) renders intended scope unclear for the following reasons. How does one determine who is in need and who is not of “inhibiting p97” as recited in the claims? One may have no visible symptoms and still be in need. It may turn out with further research that everyone is in need.  What cutoff point determines successful regulation? Specification provides no guidance.  Defining a disease(s) by its (their) underlying cause  renders the scope of intended uses indeterminate since the claim language may read on diseases not yet known to be caused by or affected by such action or in ways not yet understood. Additionally, determining whether a given disease responds or not to such a mode of action involves much experimentation since a negative response from one patient does not mean the drug isn’t useful as no drug has 100% effectiveness. Thus what success rate determines if a particular inhibitor is effective and how many patients (and dosage regimens) need to be tested? The test  for determining compliance with 35 USC 112, par.two is whether applicants have clearly defined “their” invention not what may be discovered by future research as this type of claim language clearly requires.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 16-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The scope of compounds embraced by the claims rejected herein is not remotely enabled despite the testing of 90+ compounds within elected scope.  Said compounds are always phenylated at  “B” with substitution on the indole limited to acyclic groups listed on the 1st and last lines of the R1 definition in claim 16. L1 is a bond with Y-L2 being mainly N-alkylene or N and to a lesser extent carbocyclo-substituted alkyl with piperazine/piperidine terminus substituted with lower alkyl which represent a small portion of that covered.
There is no reasonable basis for assuming that the myriad of compounds embraced by the claims will all share the same physiological properties since they are so structurally dissimilar as to be chemically non-equivalent and there is no basis in the prior art for assuming the same. Note In re Surrey 151 USPQ 724 regarding sufficiency of disclosure for a Markush group. Also see MPEP 2164.03 for enablement requirements in cases directed to structure-sensitive arts such as the pharmaceutical art.
	Also note the criteria for enablement as set out in In re Wands cited in
MPEP 2164.01(a),August 2000 edition, which includes factors such as:
1) Breadth of the claims- the claims cover compounds easily in the

as well as open-ended moieties such as sulfonyls and carbonyls;
2) Level of unpredictability in the art- the invention is pharmaceutical in nature as it involves inhibition of the p97 enzyme, a member of the  ATPases which is involved in many cellular activities including proliferation of tumor cells.  
This in turn requires sufficient SAR data to assess how small ligands of a given class may successfully interact with the binding site(s) of the enzyme. It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved” and physiological activity is generally considered to be unpredictable. See In re Fisher 166 USPQ 18. It is noted that Alvarez cited by applicants herein discusses suprising structure-activity results in just replacing one substituent on the indole core with another in identical compounds to that claimed herein;
3) Direction or guidance- as stated above the compounds tested are not
representative of the instant scope but are closer to each other than to
remaining scope and represent a small fraction of that claimed herein ;
4) State of the prior art- The compounds are 2-phenyl-indoles with the mandatory requirement that  it be attached to a cyclohexane or 1-piperidine either directly or by intervening chain links while remaining ring positions can simply be unsubstituted alkyl 
While a few elected compounds are known in the recent prior art as evidenced by the art applied below, they do not evidence the many structural permutations permitted in the instant scope are known for at least one use in the prior art much less to have the activity relied on herein;
5) Working examples- The actual test data  is limited to very homogeneous compounds  which are much closer to each other than to remaining scope.Thus the working examples provide no clear evaluation of what other functional groups coupled with the many substituents thereon out of the many claimed might affect potency to a large or small degree.
Claims 16-21 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Applicants provide no definitive evidence to correlate the many cancers being particularly claimed along with any neurodegenerative diseases  based solely on the ability of instant compounds to inhibit p97, a member of the ATPase family of enzymes involved in many cellular processes. While claims 16 and 18 recite no use, such a claim has been considered by the court simply the inherent function by which compounds are utilized for their intended purpose(s). See Eli Lilly v Barr 58 USPQ2d 1869 which considers such claim language as a genus of uses and thus also rejected herein.

 	Where the utility is unusual or difficult to treat or speculative, the examiner has authority to require evidence that tests relied on are reasonably predictive of in vivo efficacy by those skilled in the art. See for example, In re Ruskin 148 USPQ 221; Ex parte Jovanovics 211 USPQ 907. Note MPEP. 2164.05(a).   
The following cases are of particular relevance to the question of enablement of
a method of treating cancers broadly or even generally: In In re Buting, 57 CCPA 777, 418 F.2d 540, 163 USPQ 689, the claim was drawn to “The method of treating a malignant condition selected from the group consisting of leukemias, sarcomas, adenocarcinomas, lymphosarcomas, melanomas, myelomas, and ascitic tumors” using a small genus of compounds. The Court decided that human testing “limited to one compound and two types of cancer” was not “commensurate with the broad scope of utility asserted and claimed”. In Ex parte Jovanovics, 211 USPQ 907 the claims were drawn to “the treatment of certain specified cancers in humans” by the use of a genus of exactly two compounds, the N-formyl or N-desmethyl derivative of leurosine. Applicants submitted “affidavits, publications and data” for one of the compounds, and a dependent claim drawn to the use of that species was allowed. For the other, no data was presented, applicants said only that the other derivative would be expected to be less effective; claims to the genus were refused. In Ex parte Busse, et al., 1 USPQ2d 1908, claims were drawn to “A therapeutic method for reducing metastasis and neoplastic Ex parte Stevens, 16 USPQ2d 1379, cited previously, a claim to “ A method
for therapeutic or prophylactic treatment of cancer in mammalian hosts” was refused
because there was “no actual evidence of the effectiveness of the claimed composition
and process in achieving that utility.”
Note also the criteria for enablement as set out in In re Wands cited in MPEP 2164.01(a),August 2000 edition which considers factors such as:
 1) Breadth of the claims- The claims  cover all types of cancers of which there are literally hundreds. There are many types of tumors within the cancers particularly recited herein. For example, Breast cancers come in great variety. The most important category of breast cancers is the ductal cancers. These come in a wide variety of types. Presently, these are divided into the following categories: Intraductal (in situ); Invasive with predominant intraductal component; Invasive, NOS; Comedo; Inflammatory (IBC); Medullary with lymphocytic infiltrate; Mucinous Carcinoma (colloid carcinoma); Papillary carcinoma; Scirrhous; Tubular. Another category is the Lobular breast cancers, which can be insitu, Invasive with predominant in situ component, and 
There are some sarcomas, including giant cell sarcoma of the breast, leiomyosarcoma
of the breast, Angiosarcoma of the breast, cystosarcoma phylloides, and liposarcoma of
the breast. There are carcinoid tumors which can be primary carcinoid tumors of the
breast, or can arise from from nonmammary sources. There are breast salivary glandlike tumors, including acinic cell carcinoma (AcCC), oncocytic carcinoma (Mammary epithelial oncocytoma), and mucoepidermoid carcinoma (MEC). Other rare carcinomas include Spindle cell carcinoma of the breast (SpCC), Squamous cell carcinoma of the breast, Secretory Carcinoma of the Breast (Juvenile secretory carcinoma), Metaplastic carcinoma of the breast (a heterogeneous group of invasive breast cancers including types with squamous differentiation and those with heterologous elements), Invasive Micropapillary Carcinoma of the Breast, Adenoid cystic carcinoma of the breast, cribriform carcinoma, Myofibroblastoma of the Breast (Benign spindle stromal tumor of the breast) and glycogen-rich clear cell carcinoma of the breast. There are numerous other rare breast cancers, including for example Fibromatosis of the breast (extraabdominal desmoid), Angiomatosis of the Breast, and mammary hematoma. 
The non-small cell lung carcinomas also include Adenosquamous carcinoma, the Carcinoid tumor (both typical Carcinoid and atypical Carcinoid) as well as carcinomas of salivary-gland type, including mucoepidermoid carcinoma and adenoid Prostate Cancer is not a single disease or group of very closely related disorders, but ranges over a very wide variety of cancer types. It embraces various adenocarcinomas of the prostate, including Prostatic Ductal Adenocarcinoma, adenocarcinoma with Paneth-like cells, Clear cell adenocarcinoma, Foamy gland adenocarcinoma, Adenocarcinoma of Cowper’s glands, and Atrophic adenocarcinoma.  It includes a huge variety of  carcinomas, including mucinous carcinomas of the prostate, Prostatic carcinoma of xanthomatous type, signet ring cell carcinoma of the prostate, neuroendocrine small cell carcinoma of the prostate, and other  small cell carcinomas of the prostate, Adenosquamous and Squamous Cell Carcinomas, Basaloid and Adenoid Cystic Carcinoma, Sarcomatoid carcinoma of the prostate, Lymphoepithelioma-like Carcinoma of the prostate, Urothelial (transitional Cell) Carcinoma (which can be primary in the prostate gland or represent secondary spread from the urinary bladder), Basaloid carcinoma,  pseudohyperplastic carcinoma, and Primary carcinoma of the Seminal vesicles. There are also assorted sarcomas of the prostate, including Angiosarcoma, Embryonal rhabdomyosarcoma, Stromal sarcoma, Synovial sarcoma, Leiomyosarcoma, and chondrosarcoma of the prostate, which can be primary or secondary to the prostate. Also included is prostatic intraepithelial neoplasia (PIN),   Phyllodes Tumor of the Prostate, Primitive peripheral neuroectodermal tumor (PNET) and Malignant fibrous histiocytoma. There are also lymphomas, which are usually secondary, but primary ones include Diffuse Large B-cell Lymphoma. Inflammatory myofibroblastic tumours, renal medullary carcinoma are rare forms which have not been well investigated as to etiology.

2)  The nature of the invention and predictability in the art:  With specific reference to cancer, Ex parte Kranz, 19 USPQ2d 1216, 1219  notes the “general unpredictability of the field  [of] …anti-cancer treatment.”  In re Application of Hozumi et al., 226 USPQ 353 notes the “fact that the art of cancer chemotherapy is highly unpredictable”.  More generally, the invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970);
3) Level of skill in this art-  as far as the examiner is aware, there are no known p97 inhibitors for treating claimed uses  and no other single drug much less as a class regardless of mechanism of action having the range of uses covered herein and thus the level of skill is low . CB-5083 a lead compound with the same indole core as herein but otherwise differently substituted, has been reported by Chapman to be the only such compound that has entered clinical trials but Phase I does not determine clinical efficacy but rather assesses safety/tolerability in human patients. No evidence of CB-5083 having entered advanced clinical trials is seen much less
 having completed Phase II trials. Thus, full proof of concept for such inhibitors has not yet been established for this class of tumor suppressors;

5) Working examples- There are no test(s) directed to the many uses pointed out above which are art-recognized for predicting in vivo efficacy in humans only in vitro assay testing.  Not even cell line testing for one or more cancers is reported herein.  
6) Direction or Guidance:  No dosage  is recited  for any or all disorders embraced, which is a very substantial range of disorders covering not only cancers but a variety of other unrelated conditions;
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.
Thus in view of the above the rejection is being applied.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Banerjee or Ding (both cited by applicants). Both articles were published before applicants’ 371 filing date but after the US provisional priority date. Banerjee was available online on 1/28/2016 while Ding was available online as of 9/29/16. Both articles, the former which has some of applicants as co-authors describe the elected compound as a potent p97 inhibitor for potential  in cancer chemotherapy. In Banerjee see p.2 of the article  which describes instant compound as “UPCDC30245” having an IC50 of 27nM and the supplemental section on p.2 which describes its structural features. In Ding see Figure 1 on p.5178 which lists some p97 inhibitors including compound 7.
It is recognized applicants are claiming 119(e) priority having an earlier filing date of 10/21/15, which would antedate either reference.  However, benefit is not being accorded since generic claims which appear described in said papers are not fully enabled for reasons given in the above rejections under 35 USC 112, par.one. As stated in the MPEP 706.02, section V, part (D): “ If the application properly claims benefit under 35 U.S.C. 119(e) to a provisional application, the effective filing date is the fully supported under the first paragraph of 35 U.S.C. 112 by the provisional application.
Species directed to elected invention in claim 13 (and 15) are entitled to 119(e) benefit and thus not rejected herein.
Upon review of the Alvarez article (NPL # A29) applied in parent, it is noted that all the authors are within the instant inventive entity and thus is disqualified under the 102(b)(1)(A) exception as the publication date is  within applicants’ grace period.
 
Claims 16-21 are rejected as being drawn to an improper Markush Group.  The claims  do not constitute an art recognized genus  at formula (II).  
The question of whether the lack of a specific statutory basis is a fatal flaw against a holding of an Improper Markush group was decided in In re Harnish, 206 USPQ 300, 305, where the court said, " …we think it should be clear from our actions in Weber and Haas II that we there recognized the possibility of such a thing as an "improper Markush grouping." We were and are aware that it does not have a specific statutory basis …" The court went on to reverse the rejection, (which had been made by the Board under Rule 196(b)) but not on the lack of a specific statutory basis but rather, "Clearly, they are all coumarin compounds which the board admitted to be "a single structural similarity." We hold, therefore, that the claimed compounds all belong to a subgenus, as defined by appellant, which is not repugnant to scientific classification. Under these circumstances we consider the claimed compounds to be part of a single invention so that there is unity of invention…" Thus, the rejection was overturned not because of any lack of a specific statutory basis, but because of the specific facts in the   73 USPQ 225 and In re Ruzicka 66 USPQ 226 in which structural differences were small and yet a similar holding was maintained. In contrast the amount of structural variation present herein is enormous . All these cases involved compounds in the pharmaceutical art known to be structure-sensitive which is also the case herein. Deletion of non-elected subject matter would overcome this rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY A BERNHARDT whose telephone number is (571)272-0664.  The examiner can normally be reached during the hours 11:00-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMILY A BERNHARDT/Primary Examiner, Art Unit 1624